DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 7/25/2022, has been entered and carefully considered.  Claims 1,11, 16, 22, and 26-29 are amended, claims 8, 23, and 30 are canceled, claims 31-33 are added.  Claims 1-7, 9-22, 24-29, and 31-33 are currently pending.
		
Response to Arguments
3.	Applicant’s arguments, filed on 7/25/2022, pages 14-17, with respect to claims 1 and 26 have been considered but they are not persuasive.
Applicant argues (1) with respect to the amendment to claim 1, the combination of Li, Yin and Hamss do not disclose or suggest "selecting, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on whether the UE is configured with a radio resource control (RRC) parameter that specifies resources for multiplexing the CSI reports, a first priority associated with the first service type, and a second priority associated with the second service type," and "transmitting, in the slot based at least in part on the RRC parameter, one or more PUCCH transmissions that include the one or more selected CSI reports," as recited in claim 1; (2) with respect to the amendment to claim 26, Yang does not disclose “determining, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on whether the UE is configured with a radio resource control (RRC) parameter that specifies resources for multiplexing the CSI reports”; and (3) respect to the newly added claims 31-33 that depends on independent claims 1, 11 and 26 are patentable. The examiner respectfully disagrees.
Regarding the first argument, the arguments have been considered but are moot in view of a new ground of rejection based on Yang et al., (US 2020/0022161). 
Regarding the second argument, Yang [0309, 0606, 0609, 0618] plurality of CSI reports allowed to be multiplexed in one slot, is configured by higher-layer signaling (RRC signaling) which specifies PUCCH resource, where the plurality of CSI feedback/reports transmission, a specific resource may be configured semi-statically (by RRC signaling). Specifically, a multi-CSI PUCCH resource for simultaneous transmission of a plurality of CSI reports may be configured for the UE if a multi-PUCCH resource has been configured for the UE (in a corresponding slot), and the UE may multiplex all of a plurality of CSI reports configured for CSI PUCCH resource 1 and CSI PUCCH resource 2 based on RRC signaling.
Regarding the third argument, the arguments have been considered but are moot in view of a new ground of rejection based on Yang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 6, 11, 14, 16, 21, 24-26, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US 2020/0022161), hereinafter Yang, in view of Hamss et al., (US 2022/0078768), hereinafter Hamss.
Regarding Claim 1, Yang teaches A method of wireless communication performed by a user equipment (UE), comprising: 
identifying multiple channel state information (CSI) reports scheduled to be transmitted in a slot on respective physical uplink control channel (PUCCH) resources ([Para. 0320, 0330, 0344] UE may transmit multiple CSI reports on CSI PUCCH resource(s) in the slot according to the priority rule. For example, there are a CSI#1 PUCCH resource of PUCCH format 1, a CSI#2 PUCCH resource of PUCCH format 2, and a CSI#3 PUCCH resource of PUCCH format 1 in one slot); wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type ([Para. 0100, 0508] describes plurality of PUCCH, which is used for transmitting multiple CSI report in NR system should be able to support services having various requirements (e.g., eMBB, mMTC, URLLC, etc.); selecting, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on whether the UE is configured with a radio resource control (RRC) parameter that specifies resources for multiplexing the CSI reports, and transmitting, in the slot based at least in part on the RRC parameter, one or more PUCCH transmissions that include the one or more selected CSI reports ([Para. 0606, 0609] For the purpose of CSI feedback/reports transmission, a specific resource may be configured semi-statically (by RRC signaling). Specifically, a multi-CSI PUCCH resource for simultaneous transmission of a plurality of CSI reports may be configured for the UE if a multi-PUCCH resource has been configured for the UE (in a corresponding slot), the UE may multiplex all of a plurality of CSI reports configured for CSI PUCCH resource 1 and CSI PUCCH resource 2 based on RRC signaling);
Yang does not disclose wherein the selection of the one or more CSI reports is based on multiple levels of a priority hierarchy associated with the respective PUCCH resources, a first level of the priority hierarchy corresponding to an evaluation of service type, and a second level of the priority hierarchy, subsequent to the first level, corresponding to an evaluation of at least one of a cell identifier, a CSI report configuration identifier, or CSI report type.
Hamss teaches wherein the selection of the one or more CSI reports is based on multiple levels of a priority hierarchy associated with the respective PUCCH resources, a first level of the priority hierarchy corresponding to an evaluation of service type, and a second level of the priority hierarchy, subsequent to the first level, corresponding to an evaluation of at least one of a cell identifier, a CSI report configuration identifier, or CSI report type ([Para. 0159, 0165, 0175, 0187-0190, 0200, 0280, 0315, 0325] a WTRU 102 may determine and/or consider a service-related priority for PUCCH according to RRC configuration. The service related priority for CSI report may follow a priority order (i.e., priority hierarchy), (1) (first level) is service based priority (e.g., URLLC service to eMBB service (URLLC>eMBB); and (2) second level is CSI report type based priority. The service related priority may have precedence over a priority such as CSI report type of transmission on the PUCCH. The priority indication may be implicitly from a value of a field; for example, the value of a radio network temporary identifier (RNTI, i.e., cell identifier) and the corresponding CSI report type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Hamss to implement CSI report based on priority to improve coverage and throughput for different services. 
Regarding Claim 6, the combination of Yang and Hamss, specifically, Yang teaches wherein the one or more CSI reports that are selected to be transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time ([Para. 0320, 0329, 0346] a UE is allowed to transmit up to M (e.g., M=2) PUCCH resource(s) in one slot. Where transmission of a PUCCH resource (non-overlapped) may mean/include transmission of UCI (i.e., CSI [0011] in the PUCCH resource. Fig. 12 shows the UE may transmit the first UCI and the second UCI reports that have a highest priority corresponding to non-overlapped resources in the same time duration (slot).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable Yang and Hamss. Specifically, Yang teaches A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0628] Fig. 14 shows a diagram of a UE 120 for implementing the embodiments of this disclosure. The UE 120 includes a processor 122 coupled to the memory 124 may be configured to implement the procedures and/or methods proposed by the present disclosure.).
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 16, Yang teaches A method of wireless communication performed by a network entity (Para. 0627] Fig. 14 shows the wireless communication system includes a BS 110 (eNB) and a UE 120, which are applicable to embodiments of the present disclosure), comprising: identifying multiple channel state information (CSI) reports that a user equipment (UE) is scheduled to transmit in a slot on respective physical uplink control channel (PUCCH) resources ([Para. 0153-0154, 0270-0272, 0319-0320, 0344] the eNB configured PUCCH resources set to be used for UCI reports (e.g., CSI) in a PUCCH resource scheduled by DCI. Where plurality of PUCCH transmissions in one slot are indicated/configured. For example, CSI#1 PUCCH resource, a CSI#2 PUCCH resource, and a CSI#3 PUCCH resource is allowed to be transmitted in one slot); determining, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on whether the UE is configured with a radio resource control (RRC) parameter that specifies resources for multiplexing the CSI reports ([Para. 0309, 0324, 0606, 0609, 0618] plurality of CSI reports allowed to be multiplexed in one slot, is configured by higher-layer signaling (RRC signaling) which specifies PUCCH resource, where the UE has been configured with multiple PUCCH resource in a slot for multiple CSI reports), determining, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on a first priority associated with the first service type and a second priority associated with the second service type ([Para. 0330, 0345-0346] In NR system, the priorities of CSI reports may be determined. Fig. 12, eNB may determine the each of the UCIs corresponds to a PUCCH resource transmitted in a slot based on priority associated with the supported services including eMBB, mMTC, URLLC, etc. [0100]. Where the plurality of UCIs may be CSI [0011]); and receiving, in the slot, one or more PUCCH transmissions that include the one or more CSI reports ([Para. 0345-0346] the eNB may receive the first UCI and the second UCI in the corresponding PUCCH resources in a slot from the UE).
Yang does not disclose wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type, a first priority associated with the first service type, and a second priority associated with the second service type, wherein the determination of the one or more CSI reports is based on multiple levels of a priority hierarchy associated with the respective PUCCH resources, a first level of the priority hierarchy corresponding to an evaluation of service type, and a second level of the priority hierarchy, subsequent to the first level, corresponding to an evaluation of at least one of a cell identifier, a CSI report configuration identifier, or CSI report type; and receiving, in the slot, one or more PUCCH transmissions that include the one or more CSI reports.
Hamss teaches wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type, a first priority associated with the first service type, and a second priority associated with the second service type ([Para. 0158-0159, 0175, 0181] RRC information element indicating a corresponding service-related priority for CSI report. A first service-related priority (e.g., for eMBB) and a second service-related priority (e.g., for URLLC). [Para. 0237] the service related priority for CSI reports includes periodic CSI report and aperiodic CSI report);
wherein the determination of the one or more CSI reports is based on multiple levels of a priority hierarchy associated with the respective PUCCH resources, a first level of the priority hierarchy corresponding to an evaluation of service type, and a second level of the priority hierarchy, subsequent to the first level, corresponding to an evaluation of at least one of a cell identifier, a CSI report configuration identifier, or CSI report type; and receiving, in the slot, one or more PUCCH transmissions that include the one or more CSI reports ([Para. 0159, 0165, 0187-0190, 0200, 0280, 0315, 0325] the service related priority for CSI report may follow a priority order (i.e., priority hierarchy), (1) (first level) is service based priority (e.g., URLLC service to eMBB service (URLLC>eMBB); and (2) second level is CSI report type based priority. The service related priority may have precedence over a priority such as CSI report type of transmission on the PUCCH. The priority indication may be implicitly from a value of a field; for example, the value of a radio network temporary identifier (RNTI, i.e., cell identifier) and the corresponding CSI report type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Hamss to implement CSI report based on priority to improve coverage and throughput for different services. 

Regarding Claim 21, the combination of Yang and Hamss, specially Yang teaches wherein the one or more CSI reports that are transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time. ([Para. 0321-0322, 0329-0330, 0346] The priorities of CSI reports may be determined based on at least one of the types of the CSI reports (e.g., aperiodic CSI report, semi-static CSI report, and periodic CSI report) based on the priority rules for CSI report. M or fewer high-priority PUCCH resource(s) for the same types (CSIs) in the slot are transmitted according to priority rule(s). The eNB may determine the UCI of a highest priority from among a plurality of UCIs, wherein the plurality of UCIs may correspond to a plurality of non-overlapped resources in the same time duration. 

Regarding Claim 24, Yang does not disclose wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications. 
Hamss teaches wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications ([Para. 0089, 0187] an enhanced mobile broadband (eMBB) service type (i.e., first service type) and ultra-reliable low-latency communication (URLLC) services (i.e., second service type) where the relative priority of URLLC is higher than eMBB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Hamss to implement CSI report based on priority to improve coverage and throughput for different services. 

Regarding Claim 25, the combination of Yang and Hamss, specially Yang teaches resolving one or more collisions between the one or more CSI reports that are selected to be transmitted in the slot and one or more additional uplink transmissions that are scheduled in the slot after the one or more CSI reports are determined. ([Para. 0320-0321, 0329-0330] a UE is allowed to transmit up to M (e.g., M=2) PUCCH resource(s) in one slot (i.e., one or more CSI reports are determined), and transmission of N (N>M) (non-overlapped) PUCCH resource(s) in a specific slot may be configured for the UE (i.e., additional uplink transmissions are scheduled in the slot) are based on priority rules and transmitted). For example, a plurality of PUCCH resources for the same UCI types (e.g., CSIs), the reporting is based on the priority (resolving collision in one slot).

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16 as being unpatentable over Yang in view of Hamss, specifically Yang teaches A network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0629] Fig. 14 shows the BS 110 includes memory 114 which is connected to the processor 112 configured to implement the procedures and method by the present disclosure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, and Hamss to implement CSI report based on priority to improve coverage and throughput for different services. 
Regarding Claim 29, the combination of Yang and Hamss, specially Yang teaches wherein the one or more CSI reports that are transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time. ([Para. 0321-0322, 0329-0330, 0346] The priorities of CSI reports may be determined based on at least one of the types of the CSI reports (e.g., aperiodic CSI report, semi-static CSI report, and periodic CSI report) based on the priority rules for CSI report. M or fewer high-priority PUCCH resource(s) for the same types (CSIs) in the slot are transmitted according to priority rule(s). The eNB may determine the UCI of a highest priority from among a plurality of UCIs, wherein the plurality of UCIs may correspond to a plurality of non-overlapped resources in the same time duration. 

Regarding Claim 31, the combination of Yang and Hamss, specially Yang teaches wherein the one or more selected CSI reports include multiple CSI reports; and wherein the one or more processors are further configured to: multiplex the at least two of the multiple CSI reports, using the resources for multiplexing the CSI reports, based at least in part on the RRC parameter and payload sizes of the multiple CSI reports. ([Para. 0258, 0279, 0309, 0324, 0606, 0618] higher-layer signaling (e.g., RRC signaling) indicates plurality of CSI reports allowed to be multiplexed in one slot, is configured by higher-layer signaling (RRC signaling) which specifies PUCCH resource to carry the multiplexed UCI may be determined according to a specific rule including the UCI payload size).

Regarding Claim 32, the combination of Yang and Hamss, specifically, Yang teaches wherein the one or more selected CSI reports include multiple CSI reports; and wherein the one or more processors are further configured to: multiplex the at least two of the multiple CSI reports, using the resources for multiplexing the CSI reports, based at least in part on the RRC parameter and payload sizes of the multiple CSI reports. ([Para. 0258, 0279, 0309, 0324, 0606, 0618] higher-layer signaling (e.g., RRC signaling) indicates plurality of CSI reports allowed to be multiplexed in one slot, is configured by higher-layer signaling (RRC signaling) which specifies PUCCH resource to carry the multiplexed UCI may be determined according to a specific rule including the UCI payload size).

Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 32.

5.	Claims 2-5, 7, 9, 12-13, 17-20, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hamss as applied to claims 1 and 11 respectively above, and further in view of Yin et al., (US 2020/0404692), hereinafter Yin.

Regarding Claim 2, the combination of Yang and Hamss does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). Based on the priority rules, the PUCCH with lower priority are dropped. In this case, the PUCCH with lower priority is not selected to be transmitted. Due to the latency requirement, URLLC may have a highest priority than the eMBB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement the service related CSI reports to improve communication flexibility and/or efficiency.
Regarding Claim 3, the combination of Yang and Hamss, specifically, Yang teaches wherein the one or more CSI reports that are selected to be transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time ([Para. 0319-0320, 0329-0330, 0346] In the NR system, a UE is allowed to transmit up to M PUCCH resource(s) (e.g., two or more CSI reports) in one slot. Where transmission of a PUCCH resource (non-overlapped) may mean/include transmission of UCI (i.e., CSI [0011]) in the PUCCH resource. Fig. 12 shows the UE may transmit the first UCI and the second UCI reports that have a highest priority in a UCI set (i.e., second service type) corresponding to non-overlapped resources in the same time duration).
The combination of Yang and Hamss does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot further includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports.
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot further includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports ([Para. 0078] one or more CSI reports to be transmitted are associated with URLLC service (second service type) that having highest priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 4, the combination of Yang and Hamss does not disclose wherein transmitting the one or more CSI reports in the slot includes: multiplexing the one or more CSI reports associated with the second service type into one PUCCH based at least in part on determining that the one or more CSI reports associated with the second service type include two or more CSI reports that are associated with PUCCH resources that overlap in time; and transmitting the one PUCCH in the slot on one configured PUCCH resource. 
Yin teaches wherein transmitting the one or more CSI reports in the slot includes: multiplexing the one or more CSI reports associated with the second service type into one PUCCH based at least in part on determining that the one or more CSI reports associated with the second service type include two or more CSI reports that are associated with PUCCH resources that overlap in time ([Para. 0040-0041, 0076, 0078] In NR, PUCCH can be used to report multiple UCI reported (CSI reports) on different PUCCHs in the same slot that are overlapped. In a case, the UCI can be multiplexed and reported on a single PUCCH. Where the UCI is associated with URLLC service (i.e., second service type) with the highest priority); and transmitting the one PUCCH in the slot on one configured PUCCH resource. ([Para. 0041, 0078] multiple UCI may be multiplexed on a single PUCCH resource in the same slot and reported in a single slot. Where the UCI reports with the same priority associated with URLLC service should be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement the service related CSI reports to improve communication flexibility and/or efficiency.

Regarding Claim 5, the combination of Yang and Hamss does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time. 
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time ([Para. 0040-0041, 0075, 0078, 0082] In NR, PUCCH can be used to report multiple UCI reported (CSI reports [0092]) on different PUCCHs in the same slot that are overlapped and cannot be multiplexed, the PUCCH dropping rules have to be applied. The overlapping symbols on the PUCCH with lower priority are dropped. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority);
and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type ([Para. 0078] Where the UCI reports with the same priority associated with URLLC service (i.e., second service type) should be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement the service related CSI reports to improve communication flexibility and/or efficiency.
Regarding Claim 7, the combination of Yang and Hamss does not disclose wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with the first service type. 
Yin teaches wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with the first service type. ([Para. 0078, 0081-0086, 0120] A single or multiple CSI reports are triggered with priority of CSI report type from high to low that associated with URLLC service type that having higher priority than the eMBB service type. That is, the first CSI report of the higher priority report type is associated with the second service type and the second CSI report of the low CSI report type is associated with the first service type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement the service related CSI reports to improve communication flexibility and/or efficiency.

Regarding Claim 9, the combination of Yang and Hamss does not disclose wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications. 
Yin teaches wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications ([Para. 0040, 0078] In NR, UCI type on each PUCCH may be associated with enhanced mobile broadband (eMBB) communication (i.e., first service type) and ultra-reliable low-latency communication (URLLC) services (i.e., second service type)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement the service related CSI reports to improve communication flexibility and/or efficiency.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 17, the combination of Yang and Hamss, specifically, Yang teaches wherein determining the one or more CSI reports to be transmitted in the slot ([Para. 0330, 0345-0346] In NR system, the priorities of CSI reports may be determined. Fig. 12, eNB may determine the each of the UCIs corresponds to a PUCCH resource in the slot based on priority associated with the supported services including eMBB, mMTC, URLLC, etc. [0100]).
The combination of Yang and Hamss does not disclose determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, where URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). Based on the priority rules, the PUCCH with lower priority are dropped. In this case, the PUCCH with lower priority is not selected to be transmitted. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 18, the combination of Yang, Hamss and Yin, specifically Yang teaches wherein determining the one or more CSI reports to be transmitted in the slot includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports, based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time.  ([Para. 0100, 0320, 0329-0330, 0345-0346] the NR system supports services including eMBB, mMTC, URLLC, and the priorities of CSI reports may be determined. Fig. 12, eNB may determine the each of the UCIs corresponds to a PUCCH resource transmitted in a slot based on priority of CSI associated with the supported services including URLLC (second service type). The priority of CSI reports may be determined based on the CSI report types (e.g., aperiodic CSI report, semi-static CSI report, and periodic CSI report) transmitted in one slot of the PUCCH may associated with the supported service types. Where the UE is allowed to transmit up to M PUCCH resource(s) (e.g., two or more CSI reports) in one slot, and determines that (non-overlapped) PUCCH resource in a slot which are not overlapped on the time axis for transmission of UCI (i.e., CSI [0011] in the PUCCH resource. Fig. 12 shows the eNB may determine the first UCI and the second UCI reports that have a highest priority in a UCI set (i.e., second service type) corresponding to non-overlapped resources in the same time duration).
The combination of Yang and Hamss does not disclose wherein the one or more CSI reports that are transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time.
Yin teaches wherein the one or more CSI reports that are transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority ([Para. 0078, 0095-0096, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). In a case that the CSI transmission is configured for long PUCCH (e.g., PUCCH format 3 and 4) for the given slot, a single slot PUCCH transmission for CSI may be prioritized over a long PUCCH with multi-slot transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 19, the combination of Yang, Hamss and Yin, specially Yang teaches wherein receiving the one or more CSI reports in the slot includes: receiving one PUCCH in the slot on one configured PUCCH resource ([Para. 0344-0346] the eNB may receive the first UCI and the second UCI in the corresponding PUCCH resources in a slot from the UE, where the UCI transmission includes CSI reporting on PUCCH resource [ 0011, 0324]).
The combination of Yang and Hamss does not disclose wherein the one or more CSI reports associated with the second service type are multiplexed into the one PUCCH based at least in part on the one or more CSI reports associated with the second service type including two or more CSI reports that are associated with PUCCH resources that overlap in time.  
Yin teaches wherein the one or more CSI reports associated with the second service type are multiplexed into the one PUCCH based at least in part on the one or more CSI reports associated with the second service type including two or more CSI reports that are associated with PUCCH resources that overlap in time. ([Para. 0040-0041, 0076, 0078] In NR, PUCCH can be used to report multiple UCI reported (CSI reports) on different PUCCHs in the same slot that are overlapped. In a case, the UCI can be multiplexed and reported on a single PUCCH. Where the UCI is associated with URLLC service (i.e., second service type) with the highest priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 20, the combination of Yang and Hamss does not disclose wherein determining the one or more CSI reports to be transmitted in the slot includes: determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time ([Para. 0040-0041, 0075, 0078, 0082] In NR, PUCCH can be used to report multiple UCI reported (CSI reports [0092]) on different PUCCHs in the same slot that are overlapped and cannot be multiplexed, the PUCCH dropping rules have to be applied. The overlapping symbols on the PUCCH with lower priority are dropped. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority);
and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 22, the combination of Yang and Hamss does not disclose wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with either the first service type or the second service type.
Yin teaches wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with the first service type. ([Para. 0078, 0081-0086, 0120] A single or multiple CSI reports are triggered with priority of CSI report type from high to low that associated with URLLC service type that having higher priority than the eMBB service type. That is, the first CSI report of the higher priority report type is associated with the second service type and the second CSI report of the low CSI report type is associated with the first service type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.
Regarding Claim 27, the combination of Yang and Hamss, specifically, Yang teaches wherein the one or more processors, when determining the one or more CSI reports to be transmitted in the slot ([Para. 0330, 0345-0346] In NR system, the priorities of CSI reports may be determined. Fig. 12, eNB may determine the each of the UCIs corresponds to a PUCCH resource in the slot based on priority associated with the supported services including eMBB, mMTC, URLLC, etc. [0100]).
Yang does not disclose further configured to: determine that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determine the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches further configured to: determine that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determine the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, where URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). Based on the priority rules, if the PUCCH 1 has higher priority than PUCCH 2, the PUCCH 2 with lower priority is dropped. In this case, the PUCCH with lower priority is not selected to be transmitted. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Yin and Hamss to implement CSI report based on priority to improve coverage and throughput for different services. 

Regarding Claim 28, the combination of Yang and Hamss does not disclose when determining the one or more CSI reports to be transmitted in the slot includes: determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches when determining the one or more CSI reports to be transmitted in the slot, are further configured to: determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time ([Para. 0040-0041, 0075, 0078, 0082, 0092-0095] In NR, PUCCH can be used to report multiple UCI reported (CSI reports [0092]) on different PUCCHs in the same slot that are overlapped and cannot be multiplexed, the PUCCH dropping rules have to be applied. The overlapping symbols on the PUCCH with lower priority are dropped. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority);
and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

6.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hamss as applied to claims 1 and 11 respectively above, and further in view of Li et al., (US 2021/0218451), hereinafter Li.

Regarding Claim 10, the combination of Yang and Hamss does not disclose resolving one or more collisions between the one or more CSI reports that are selected to be transmitted in the slot and one or more additional uplink transmissions that are scheduled in the slot after the one or more CSI reports are selected.
Li teaches resolving one or more collisions between the one or more CSI reports that are selected to be transmitted in the slot and one or more additional uplink transmissions that are scheduled in the slot after the one or more CSI reports are selected ([Para. 0031, 0038, 0041-0042, 0051-0052, 0067-0068] in FIG. 1, UE is configured with four CSI transmissions in one slot, which are specifically P-CSI 0, P-CSI 1, P-CSI 2, and SP-CSI on PUCCH, and when the physical channel corresponding to the first CSI report and the second CSI report (are being selected) for transmission in one slot, and the CSI reports transmitted on the PUCCH resource overlapping in time domain (collision). when resource overlapping occurs between a first channel state information CSI report and a second CSI report, performing the following operations: a multi-CSI-physical uplink control channel-resource list is configured (i.e., additional uplink transmission are scheduled for transmitting the CSI reports with overlapping resources. [Para. 0038] the CSI reports with overlapping resources are transmitted based on the resource in the multi-CSI-physical uplink control channel-resource list, instead of being discarded based on priorities. This allows the terminal to transmit different types of CSI reports with overlapping (i.e., resolving one or more collisions)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang, Hamss and Li to implement the service related CSI reports to improve reliability and latency of new radio communication system.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120039252, Damnjanovic et al. discloses CSI feedback for carrier aggregation.
US 20160014753, Wu et al. discloses Time domain multiplexing ul transmission on multiple serving cells for a mobile station with single transmitter.
US 20160226649, Papasakellariou et al. discloses System and method for link adaptation for low cost user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413